       Case 2:19-cr-00431-MHT-JTA Document 45 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
       v.                                         )   CASE NO. 2:19-cr-431-MHT
                                                  )           (WO)
CHRISTOPHER HARDY                                 )

                              FINAL ORDER OF FORFEITURE

       Before the court is the government’s motion for a final order of forfeiture filed on October

28, 2020.

       On June 2, 2020, this court entered a preliminary order of forfeiture (doc. no. 27) ordering

defendant Christopher Hardy to forfeit his interest in a Lorcin, Model L25, .25 caliber pistol,

bearing serial number 127528, and live ammunition.

       Publication of notice was not required pursuant to Rule G(4)(a) of the Supplemental Rules

for Admiralty or Maritime Claims and Asset Forfeiture Actions as the property is worth less than

$1,000 and the only potential claimant is the defendant. The government gave defendant notice in

the indictment (doc. no. 1) that it would seek the forfeiture of all property involved in the

commission of the offenses in violation of 18 U.S.C. § 922(g)(1) and 21 U.S.C. § 844(a).

      The court finds that the defendant has an interest in the property that is subject to forfeiture

pursuant 18 U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and 21 U.S.C. § 881(a), and that the United

States has established the requisite nexus between the property and such offenses in violation of

18 U.S.C. § 922(g)(1) and 21 U.S.C. § 844(a).

       Accordingly, it is hereby ORDERED that the government’s motion for a final order of

forfeiture (doc. no. 44) is granted as follows:
       Case 2:19-cr-00431-MHT-JTA Document 45 Filed 10/30/20 Page 2 of 2




       1.      The following property is hereby forfeited to the United States pursuant to 18

U.S.C. § 924(d)(1) by 28 U.S.C. § 2461(c) and 21 U.S.C. § 881(a): a Lorcin, Model L25, .25

caliber pistol, bearing serial number 127528, and live ammunition.

       2.      All right, title and interest to the property described above is hereby condemned,

forfeited and vested in the United States and shall be disposed of according to law.

       3.      The United States District Court shall retain jurisdiction in the case for the purpose

of enforcing this order.

       4.      The clerk of the court shall forward a certified copy of this order to the United

States Attorney’s Office.

       DONE, this the 30th day of October, 2020.



                                                    /s/ Myron H. Thompson
                                                  UNITED STATES DISTRICT JUDGE
